Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 02/11/2022 has been entered. Pending claims are addressed below. 

Election/Restrictions
Applicant’s election filed 06/01/2021 without traverse of species I (Figs. 1-5) is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) a guiding mechanism in claim 2, with generic place holder “mechanism” coupled with functional language “guiding” and “linearly guiding at least one of the first and second members for the linear movement”. Paragraph 11 of the publication indicates guiding mechanism is one or more guiding slots. 
2) a spreading device in claim 13, with generic placeholder “device” coupled with functional language “spreading” and “configured for distributing the granular material”. Paragraph 31 of the publication indicates corresponding structure(s) include one or two spreader disks.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemire (US 5160119).
Re claim 1, Lemire discloses an assembly (figs. 4C-4D) for a dosing system of a spreader machine for distributing a granular material or the like, comprising: 
a first member 1 provided with a first opening (see fig. 4B); a second member 2 provided with a second opening (see fig. 4A); and 
an actuator 8 connected to at least one of the first and second members (1 and 2) and configured to provide a driving force (via extension or retraction of bolt 8 relative to 7 and 9; see figs. 4C-4D) for relative movement between the first and second members (1 and 2), thereby, adjusting an opening size of a dosing opening provided by an overlapping area (overlapping of hole on plate 1 and hole on plate 2; see col. 1, lines 13-15) in which the first and second openings are overlapping, wherein the relative movement is conducted by linear movement of at least one of the first and second members (see arrows shown figs. 2A-2B and 4A-4B).

Re claim 2, Lemire discloses the assembly according to claim 1, further comprising a guiding mechanism (7 and 9 or elongated slots shown on plates 1, 2)  configured for linearly guiding at least one of the first and second members 1 and 2 for the linear movement (see arrows shown figs. 2A-2B and 4A-4B).

Re claim 3, Lemire discloses the assembly according to claim 1, further comprising a first hinge 10 connecting the actuator 8 to the first member 1 (see figs. 4C-4D).

Re claim 4, Lemire discloses the assembly according to claim 1, further comprising a hinge 10 connecting the actuator 8 to the second member 2 (see figs. 4C-4D).

Re claim 7, Lemire discloses the assembly according to claim 1, wherein, if the first and second openings (openings in plate 1 and in plate 2) are in a first overlapping position, the dosing opening is a first shape (slimmer convex lens shape shown illustrated below), and wherein the dosing opening is a second shape (slightly thicker convex lens shape shown illustrated below) after the first and second openings moved to a second overlapping position different from the first overlapping position (see the overlapping illustration shown below), wherein the first shape and the second shape are a same type of shape (see convex lens shapes illustrated below when the two openings overlap in different positions). 

    PNG
    media_image1.png
    316
    373
    media_image1.png
    Greyscale


Re claim 10, Lemire discloses the assembly according to claim 1, wherein the actuator 8 comprises, for providing the driving force for the relative movement between the first and second members, at least one of: a cylinder extractable and retractable (bolt 8 is a cylinder extractable and retractable with respect to bracket 7 and nut 9); and a toothed-wheel-rack mechanism.

Re claim 11, Lemire discloses the assembly according to claim 1, wherein at least one of the first member and the second member is provided with a plate member (see figs. 4A, 4B).

Re claim 12, Lemire discloses the dosing system (figs. 4C-4D shows a system with an adjustable orifice and therefore can be utilized as dosing system for distributing a granular material) for a spreader machine for distributing a granular material comprising an assembly according to claim 1 (see the rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemire in view of Green (US 2006/0113740).
Re claim 5, Lemire discloses the assembly according to claim 1, wherein the second member 2 is forced movable in response to linear movement of the first member, the linear movement driven by the actuator.
Lemire fails to teach the actuator being one that drive the second member to move in response to linear movement of the first member. 
However, Green teaches an actuator for linear movement that cause a second member at 12 is forced movable in response to linear force applied to the first member at 14, due to the force applied via pinion 16 being transferred to toothed racks 28, 30 (see figs. 1-2C). It is noted that while the invention taught by Green is not involving a dosing system, Green teaches the actuator that is reasonably pertinent to the particular problem with which the applicant was concerned, which is an actuator with tooth wheel rack mechanism that drives linear movement in a way that linear force applied to one member synchronously move the other member in an opposite direction. Green reference is therefore an analogous art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemire to incorporate the teachings of Green to substitute the actuator bolt 8 and bracket 7 in Lemire with an actuator with two tooth racks and toothed wheel as shown in Green to drive synchronous linear movement wherein the second member 2 is forced movable in response to linear movement of the first member, the linear movement driven by the actuator, since the substitution of the actuator would have yielded predictable results, namely, moving the first member and second member to the desired position. In addition, the toothed wheel rack actuator mechanism has also been taught by Green to be more space efficient and double the effective working stroke (par. 20).

Re claim 8, Lemire discloses the assembly according to claim 1, but fails to teach the first and second members are configured to synchronously move while conducting the relative movement.
However, Green teaches an actuator for linear movement that cause a second member at 12 is forced movable in response to linear force applied to the first member at 14, due to the force applied via pinion 16 being transferred to toothed racks 28, 30 (see figs. 1-2C). It is noted that while the invention taught by Green is not involving a dosing system, Green teaches the actuator that is reasonably pertinent to the particular problem with which the applicant was concerned, which is an actuator with tooth wheel rack mechanism that drives linear movement in a way that linear force applied to one member synchronously move the other member in an opposite direction. Green reference is therefore an analogous art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lemire to incorporate the teachings of Green to substitute the actuator bolt 8 and bracket 7 in Lemire with an actuator with two tooth racks and toothed wheel as shown in Green such that the first and second members are configured to synchronously move while conducting the relative movement, since the substitution of the actuator would have yielded predictable results, namely, moving the first member and second member to the desired position. In addition, the toothed wheel rack actuator mechanism has also been taught by Green to be more space efficient and double the effective working stroke of the actuator (par. 20), as instead of having to make multiple adjustment using Lemire’s two bolts 8 as actuator.

Re claim 9, Lemire, as modified, discloses the assembly according to claim 8, wherein a center portion of the dosing opening is locally fixed (as modified in view of Green, when Lemire’s plate 1 and plate 2 move outward or inward a same distance, center of the dosing opening does not change; see illustration for claim 7 above) while the relative movement (sliding inwardly or outwardly) of both the first and second members (plates 1 and 2 of Lemire) is conducted.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemire in view of Giehoff (DE102007045905A).
Re claim 6, Lemire discloses the assembly according to claim 1, wherein at least one of the first and the second openings is a square opening.
	Giehoff discloses a dosing device (shown in fig. 20) wherein one (opening 11) of the openings (11-13) is a square opening. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize square opening instead of circular opening, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornek (US 5501405) in view of Lemire.
Re claim 13, Doornek discloses a spreader machine 14 for distributing a granular material (abstract), comprising: a storage container 24 for receiving a granular material to be distributed; a spreading device 108 configured for distributing the granular material and a dosing system 80 and 81 (see fig. 6) configured for dosing the granular material received from the storage container to the spreading device.
Doornek fails to teach that the dosing system is one according to claim 12. 
However, Lemire discloses the dosing system according to claim 12 (see rejection above). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doornek to incorporate the teachings of Lemire to substitute movable plates 80, 81 in Doornek with the dosing system of Lemire. The substitution of one known element (movable plates 80, 81) as taught by Doornek with another (movable plates with actuator) as shown in figs. 4C-4D of Lemire would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of movable plates structure would have yielded predictable results, namely, allow dosing granular material for desired discharge rate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/709177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope of the pending application include the subject matter are found anticipated by various combination of claims 1-13 of the reference application, as presented below.
Re claim 1, the reference applicant (16/709177) recites an assembly (claim 1, lines 1-2) for a dosing system of a spreader machine for distributing a granular material, comprising: a first member provided with a first opening (claim 1, line 3); a second member provided with a second opening (claim 1, line 4); and an actuator (claim 1, lines 5-8) connected to at least one of the first and second members and configured to provide a driving force for relative movement between the first and second members, thereby, adjusting an opening size of a dosing opening provided by an overlapping area in which the first and second openings are overlapping, wherein the relative movement is conducted by linear movement of at least one of the first and second members (claim 1).
Re claim 2, the reference applicant (16/709177) recites a guiding mechanism (claim 2) configured for linearly guiding at least one of the first and second members for the linear movement.

Re claim 3, the reference applicant (16/709177) recites a first hinge connecting the actuator to the first member (claim 3).

Re claim 4, the reference applicant (16/709177) recites a hinge connecting the actuator to the second member (claim 4).

Re claim 5, the reference applicant (16/709177) recites the second member is forced movable in response to linear movement of the first member, the linear movement driven by the actuator (claim 5).

Re claim 6, the reference applicant (16/709177) recites at least one of the first and the second openings is a square opening (claim 6).

Re claim 7, the reference applicant (16/709177) recites if the first and second openings are in a first overlapping position (claim 1, lines 9-13), the dosing opening is a first shape, and wherein the dosing opening is a second shape after the first and second openings moved to a second overlapping position different from the first overlapping position, wherein the first shape and the second shape are a same type of shape (claim 7).

Re claim 8, the reference applicant (16/709177) recites the first and second members are configured to synchronously move while conducting the relative movement (Claim 1).

Re claim 9, the reference applicant (16/709177) recites a center portion of the dosing opening is locally fixed while the relative movement of both the first and second members is conducted (claim 1, lines 12-13).

Re claim 10, the reference applicant (16/709177) recites the actuator comprises, for providing the driving force for the relative movement between the first and second members, at least one of: a cylinder extractable and retractable; and a toothed-wheel-rack mechanism (claim 10).

Re claim 11, the reference applicant (16/709177) recites at least one of the first member and the second member is provided with a plate member (claim 11).

Re claim 12, the reference applicant (16/709177) recites a dosing system for a spreader machine for distributing a granular material, comprising an assembly according to claim 1 (claim 12).

Re claim 13, the reference applicant (16/709177) recites a spreader machine for distributing a granular material, comprising: a storage container for receiving a granular material to be distributed; a spreading device configured for distributing the granular material and a dosing system according to claim 12 configured for dosing the granular material received from the storage container to the spreading device (claim 13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Re claim 1: 
a) Applicant argues that Lemire’s device include flanges 3 and pipes 4 in a manner not consistent with general design of a spreader machine for spreading granular material (Remarks page 6). 
This is found not persuasive. Since there is positive recitation of the spreader machine structure in claim 1, the preamble that mentions the spreader machine is given limited patentable weight. Applicant states in the Remarks page 6: “It is initially noted that the claims are directed to a dosing system of a spreader machine for distributing a granular material”, and is found incorrect as the claim currently recites “an assembly for a dosing system of a spreader machine for distributing a granular material”, which indicates a limitation of intended use with a dosing system. The structure shown in Lemire is capable of being used with a dosing system in a spreader and therefore this claim limitation is met. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
b) Applicant argues that Lemire fails to teach an actuator (Remarks pages 6-7) because the jacking bolts 8 do not have the power to generate motion and would require external manual operation. 
	The examiner respectfully disagrees because the currently claim language does not define that the actuator to be powered in order to generate motion, neither does it exclude manual operation. As seen in combination of structures shown in figs. 4A-4D, rotation of the jacking bolts 8 (how jacking bolts work) that causes extension or retraction of the jacking bolt(s) 8 relative to component 7 and 9 would provide the linear driving force (linear movement shown by arrows in figs. 4A and 4B) to move the plates 1 and 2 inward or outward. See also claim 3 of Lemire: “two threaded jacking bolts with four adjusting and locking nuts that are inserted through the alignment or adjusting hole in the half plates, with a nut on both sides of the half plate, and fastened and secured into the threaded jacking bolt holes provided in the flanges and are used for adjusting the position of the half plates.”
The examiner maintains that claim 1 remains anticipated by Lemire for the reasons above.

Re claims 5, 8, 9: 
a) In the Remarks page 7, applicant states the that the fluid piping mechanism differs from a dosing system of a spreader machine for distributing a granular material. 
The examiner wants to note that the “dosing system” is not positively recited in in dependent claim 1. There is no structure of the dosing system in the claim body that would distinguish from the mechanism with the sliding plates cited from Lemire. 
b) In the Remark pages 8-9, applicant argues that the combination of Lemire in view of Green would require substantial and cumbersome reconstruction because the teachings in Lemire and Green are from unrelated field. 
In response to applicant's argument that Green is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Green’s structure of the actuator being toothed rack and pinion is reasonably pertinent to linear actuating movement faced by applicant. Green teaches the actuator having similar actuator structural configuration that can produce the linear motion recited in claims 5, 8 and 9. The actuation structure shown in Green is of the same disclosed in applicant’s figure 7 at 31, 32, and 33. See analogous art example of toothbrushes and small brushes for hair, and clutch art versus claims to braking material in MPEP 2141.01(a), section IV.

In the Remark page 8, applicant argues that the combination of Lemire in view of Green would change the principle of operation of the primary reference since Green’s  drive pinion is located in the center of the arrangement. 
It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, while Lemire shows that adjustments can be made via operating of two separate jacking bolts 8 (figs. 4A-4D), Green illustrate an adjustment configuration that does not require operating two separate ends at the same time, therefore it is simpler and more efficient. 
With regard to how Green’s drive pinion would interfere with the center of arrangement in place of the orifice requiring extensive redesign, applicant has not provided any evidence showing the alleged disadvantageous leverage and therefore the argument is found not persuasive. As Lemire shows how the supports 3 and 5 and the adjustment mechanism 7, 8, 9 are adjacent to and around the center orifice without interfering with the flow at the orifice (fig. 4D), there is no reason that the adjustment configuration shown Green cannot be incorporated adjacent to the orifice without flow interference.  
The examiner maintains that the claims remain unpatentable for the reason above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752